Title: To John Adams from the Foreign Affairs Committee, 3 December 1777
From: Continental Congress, Foreign Affairs Committee,Lee, Richard Henry,Lovell, James
To: Adams, John


     
      Dear Sir
      York in Pennsylvania December 3d. 1777
     
     With great pleasure to ourselves we discharge our duty by inclosing to you your Commission for representing these United States at the Court of France. We are by no means willing to indulge a thought of your declining this important service, and therefore we send duplicates of the Commission and the late Resolves, in order that you may take one sett with you, and send the other, by another Vessel. These are important papers, and therefore we wish thay may be put into the hands of a particular and careful person with direction to deliver them himself into the hands of the Commissioners. Mr. Hancock, before he left this place, said that he intended to send a Gentleman to France on some particular business. Cannot we prevail to get this Gentleman to undertake the delivery of our packet to the commissioners, they paying his expence of travel to Paris and back again to his place of business. It is unnecessary to mention the propriety of directing these dispatches to be bagged with weight proper for sinking them on immediate prospect of their falling, otherwise, into the enemies hands. We sincerely wish you a quick, and pleasant voyage, being truly your affectionate friends,
     
      Richard Henry Lee
      James Lovell
      In Committee for foreign Affairs
     
    